—In an action to recover damages for dental malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated October 17, 2002, which denied his motion for leave to renew the defendant’s motion for summary judgment dismissing the complaint, which was granted by order of the same court dated January 28, 2002.
Ordered that the appeal is dismissed, without costs or disbursements.
In light of our determination in Cavaluzzi v Beyers (306 AD2d 429 [2003] [decided herewith]), this appeal has been rendered academic. S. Miller, J.P., Friedmann, Adams and Cozier, JJ., concur.